DETAILED ACTION
1.	 Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
a. The applicant amend claim 1, by incorporating the highlighted section of the limitation “synthesizing the first image and the second image on the basis of the similarity, a boundary of a region of the first image, and a boundary of a region of the second image”. The highlighted section of the limitation is taken from claim 10, wherein claim 10 has been objected.
The Applicant substantially argue the amended claim 1 is allowable. 
The Examiner respectfully disagree with the Applicant, because the entire limitation of claim 10 is not incorporated in claim 1. 

Information Disclosure Statement
3.	The information disclosure statements field on 11/08/2021 IS in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office.

Claim Rejections - 35 USC § 103
4 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
.

6.	Claims 1,3, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.,  (hereafter Zhang), US  Patent  Application Publication No.: US 20130250123 published on Sep. 26, 2013, in view of Fuchikami et al. (hereafter  Fuchikami),  US  Patent  Application Publication No.: US 20170347076 A1, published on November 13, 2017, further in view of HAMADA; Akira (hereafter HAMADA), US  Patent  Application Publication No.: US 20120057805 A1, published March 8, 2012. 

As to claim 1, Zhang teaches A device for generating an image (Fig.2 Abstract, multispectral imaging system that includes a near infrared (NIR) imaging sensor and a visible imaging sensor), the device  
Comprising:
a first lighting unit configured to emit light to an object (Fig.2,Fig. 9A, Abstract, [0007], the NIR  imaging sensor send infrared signal to capture A NIR image as shown  in Fig. 9A to the right );
a second lighting unit configured to emit light to the object (Fig.2, Fig.9A, Abstract, [0007], the visible imaging sensor send visible signal to capture an RGB image as shown in Fig.9A to the left) and as shown In Fig.2 the NIR sensor 7 and the   visible light sensor 5 are two different sensors located in two differ locations of   the multispectral imaging system); 
a light receiver configured to receive light reflected from the object when lights emitted to the object from the first lighting unit or the second lighting unit (Figs.2 and 9, Abstract, [0007], in order to capture an image as shown in FIG9A, clearly both NIR sensor 7 and Visible light sensor 5 should include signal transmitting units that transmit a signal to an object to be captured, and reflected signals receiving unit that received the reflected singles from the object); and
an image processor configured to obtain image data based on the light received by the
light receiver and process the obtained image data (Figs. 2,3 and 9, [0007],  the image captured By NIR sensor and the image captured by visible light seniors are aligned and processed as shown in in Fig.3)
 	wherein the image processor obtains a first image based on light reflected from the object when light is emitted from the first lighting unit, obtains a second image based on light reflected from the object when light is emitted from the second lighting unit(Fig.9A, as shown in Fig.9A the image from the left captured using NIR sensor, while the RBG image from right  captured using visible light sensor), generates a processed image using the first image and the second image to correct a pixel value of at least one of a first light noise region of the first image due to the light emitted from the first lighting unit or a second light noise region of the second image due to the light emitted from the second lighting unit ([0082], The NIR flash image is not contaminated with noise as in the visible flash, and the NIR flash image may be used in conjunction with a denoising technique (such as a weighted least squares smoothing technique) to remove noise from the visible (e.g., RGB) image caused by low lighting conditions. Of course, as a skilled artisan would recognize, this noise reduction method is only one way of reducing noise in imaging systems. Other suitable methods may be used with the disclosed imaging system), and wherein the processor, to generate the processed image, obtains a similarity between the first image and the second image, determines a weight function for synthesizing the first image and the second image on the basis of the similarity ([0007], The method can further include matching pixels in the NIR image with pixels in the visible image to form a plurality of matched pixel pairs. Further, the method can include calculating pixel disparities for each matched pixel pair. The method can also assign weights to each matched pixel pair based at least in part on the calculated pixel disparities for each matched pixel pair. The method can align the NIR image with the visible image based at least in part on the assigned weights), and generates the processed image by synthesizing the first image and the second image(Fig.9A-9C, [0086], FIG. 9C shows the results after the images are aligned in step 44 of FIG. 4. As shown in FIG. 9C, the NIR image has been warped to the perspective of the visible image based on the dense matching result. Various image artifacts 91 can be seen in the warped image of FIG. 9C) 
However Zhang does not specifically teach  “a second lighting unit located at position different from a position of the first lighting unit; synthesizing the first image and the second image on the basis of,a boundary of a region of the first image, and a boundary of a region of the second image ” although  Zhang teaches the NIR sensor 7 and the   visible light sensor 5 are two different sensors located in in slightly different position of the multispectral imaging system as shown in Fig.10 unit 10 and  Fig.2 

On the other hand in the same field of endeavor image projection system based on visible light sensor and Infrared sensor of Fuchikami teaches a second lighting located at a position different from a position of the first lighting unit (Fig.1 [0008] If a visible light projection apparatus for a visible light illuminant and an infrared ray projection apparatus for an infrared ray (non -visible light) illuminant are individually disposed (that is, if individual DMDs and optical systems are used), the projected positions of the visible light and the infrared ray are different from each other)
Zhang and Fuchikami are combinable because they are directed image data processing using infrared and visible light sensor simultaneously (Abstracts).
 It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of placing  the infrared  light sensor and the visible light sensor in different location as shown in Fig.1 taught by Fuchikami into Zhang.

However it is noted that modified Zhang does not specifically teach synthesizing the first image and the second image on the basis of,a boundary of a region of the first image, and a boundary of a region of the second image”
 In the same filed of endeavor image processing system of HAMAD teaches synthesizing the first image and the second image on the basis of,a boundary of a region of the first image, and a boundary of a region of the second image([0007]-[008], an image combining step of combining together the plural pieces of arbitrary image data selected at the image selecting step based on the boundaries set at the boundary setting step, wherein  a boundary setting unit for setting boundaries respectively in the plural pieces of arbitrary image data so as to minimize the function set by the function setting unit, and an image combining unit for combining together the plural pieces of arbitrary image data selected by the image selecting unit based on the boundaries set by the boundary setting unit.) 
 Modified Zhang and HAMADA are combinable because they are directed image data processing using  that include combaining images (Abstracts).
 It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of  combining image based on the boundaries of the images to be combined  taught by HAMADA into modified Zhang.
The suggestion/motivation for doing allow user of Zhang to   minimize a cost function such as a smoothing term and a data term. 

As to claim 3, Fuchikami teaches wherein the first lighting unit and the second lighting unit are located at symmetrical positions with respect to the light receiver (Fig.1, Infrared ray projection apparatus 3 and Visible light projection apparatus 4 are located symmetrically with respect to moving object 2, where the moving object is an object to be captured by the apprtuse3 and 4).
As to claim 10, HAMADA teaches  the region of the first image does not include the first light noise region and the region of the second image does not include the second light noise region (]0007]-[008], an image combining step of combining together the plural pieces of arbitrary image data selected at the image, and the plural pieces of arbitrary image do not  include noise )
As to claim 14, Fuchikami teaches  the light receiver obtains image data including a pixel value on the basis of the reflected light and transmits the image data to the image processor, (Fig.1, [0035], [0037], infrared ray LED emitting light in an infrared region, DMD 12 that forms a desired infrared ray image configured of a motion picture or a still picture by selectively reflecting light from infrared ray illuminant 11 toward the projection lens; visible region, DMDs (display elements) 17a, 17b, and 17c that form a desired visible light image configured of a motion picture or a still picture by selectively reflecting respective light of each color (red, green, and blue) from visible light illuminant 16 toward the projection lens) and the image processor obtains an image on the basis of the obtained image data (Abstract Fig.5, images of a visible light image projected by the visible light projection apparatus and a non -visible light image projected by the infrared ray projection apparatus, executes processing of associating each pixel of the non -visible light image with each pixel of the visible light image.)

As to claim 15, Zhang  teaches  the light receiver obtains first image data including a pixel value on the basis of light emitted to the object from the first lighting unit and transmits the first image data to the image processor (Figs.2 and 3,  [0007],   as shown in Fig.2 the multi spectral imaging system includes   NIR Image sensor and a  processer, wherein the NIR Imaging sensor   receiving a NIR image data and a processor that process  from the NIR imaging data), and obtains second image data including a pixel value on the basis of light emitted to the object from the second lighting unit and transmits the second image data to the image processor (Fig.2 [0007],   as shown in Fig.2 the multi spectral imaging system includes   visible  image sensor and a  processer, wherein the visible  imaging sensor  receiving a RGB  image data and a processor that process  from the RGB imaging data),  and the image processor obtains the processed image on the basis of the first image data and the second image data (Fig.3, NIR image and visible image are aligned then the aligned image is processed).

As to claim 16, Zhang  teaches   the light receiver obtains first sub-image data corresponding to a predetermined first subregion of the object among the first image data (Figs. 6A-1,6B-1, [0058]-[0059], FIG. 6A-1 shows a left image 60 captured by a left imaging sensor, wherein the  left image 60 is the portion of a tree, and wherein the left image in FIG. 6A-1 may correspond to an image captured by the NIR imaging sensor 7) and transmits the first sub-image data to the image processor when the first image data is obtained(Figs.2 and 3,  [0007],   as shown in Fig.2 the multi spectral imaging system includes   NIR Image sensor and a  processer, wherein the NIR Imaging sensor   receiving a NIR image data and a processor that process  from the NIR imaging data),), and obtains second sub-image data corresponding to a predetermined second subregion of the object among the second image data (Figs. 6A-2,6B-2, [0058]-[0059], FIG. 6A-2 shows a right image captured by a right imaging sensor of the imaging system 10, wherein the  right image 60 is the portion of a tree, and wherein the right image in FIG. 6A-2 may correspond to an image captured by the visible imaging sensor 5) and transmits the second sub-image data to the image processor when the second image data is obtained (Fig.2 [0007],   as shown in Fig.2 the multi spectral imaging system includes   visible  image sensor and a  processer, wherein the visible  imaging sensor  receiving a RGB  image data and a processor that process  from the RGB imaging data), and  the image processor obtains the processed image on the basis of the first sub-image data and the second sub-image data (Fig.3, NIR image and visible image are aligned then the aligned image is processed).

Claim 17 is rejected the same as claim 1 except claim 17 is directed to a method claim. Thus, argument analogous to that presented above for claim 1is applicable to claim 17.

As to claim 18, Zhang teaches   the A computer program stored in a computer-readable recording medium and implemented to execute the method of claim 17(See claim 24. A non-transitory computer-readable medium having stored thereon code that when executed performs a method comprising….)

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang , US 20130250123, in view of Fuchikami,  US 20170347076 A1,   further in view of HAMADA, US  US 20120057805 A1, still further in view of LU JING et al., (hereafter LU JING) Chinese Patent No. CN109118466A, published on January 1, 2019

As to claim 4, Zhang teaches further comprising an object accommodation unit
configured to accommodate the object, ([0024], the NIR flash image may be used in conjunction with a denoising technique (such as a weighted least squares smoothing technique) to remove noise from the visible (e.g., RGB) image caused by low lighting conditions.), 
Zhang does not specifically teach “wherein the first light noise region is generated due to light emitted from the first lighting unit to a first region of the object accommodation unit wherein a distance between the first lighting unit and the first region is shorter than a distance between the first lighting unit and the second region, and a distance between the second lighting unit and the second region is shorter than a distance between the second lighting unit and the first region”
On the other hand Fuchikami teaches wherein a distance between the first lighting unit and the first region is shorter than a distance between the first lighting unit and the second region, and a distance between the second lighting unit and the second region is shorter than a distance between the second lighting unit and the first region (Fig.1 illustrates the distance between the  left side region of moving object 1  to be captured by visible light projection apparatus 4 and the Visible light projection apparatus 4 is shorter than the distance between the Visible light projection apparatus 4 and the  right side of the moving object to be captured by  infrared ray projection apparatus 3.  Similarly the distance between the right side region of moving object 1 to be captured by infrared ray projection apparatus 3 and the infrared ray projection apparatus 3 is shorter than the distance between the infrared ray projection apparatus 3 and the left side of the moving object to be captured by infrared visible light projection apparatus 4)
It is noted that the combination of Zhang and Fuchikami doesn’t teach “wherein the first light noise region is generated due to light emitted from the first lighting unit to a first region of the object accommodation unit”,
On the other hand in the same field of endeavor  LU JING teaches wherein the first light noise region is generated due to light emitted from the first lighting unit to a first region of the object accommodation unit (Abstract, [0018], perform bilateral filtering to on the infrared image to remove the noise in the infrared image.)

 It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the method of removing a noise from infrared image using bilateral filtering taught by Zhang and LU into modified Zhang. 
The suggestion/motivation for doing allow user of Zhang to generate noise-free infrared image. 

Allowable Subject Matter
8.	Claims 2, 5-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.  Regarding claim 2 no prior art is found to anticipate or render the flowing limitation obvious:
“the image processor determines the weight function to include a linear function when a value obtained based on the similarity is less than or equal to a predetermined value, and determines the weight function to include a sigmoid function when the value obtained based on the similarity is greater than the predetermined value”

10.  Regarding claim 5 no prior art is found to anticipate or render the flowing limitation obvious:
“a first synthesis region including the first light noise region on the based on the first light noise region, and determines the weight function for generating the processed image on the basis of the similarity, a boundary of the first light noise region, and a boundary of the first synthesis region.”

11.  Regarding claim 11 no prior art is found to anticipate or render the flowing limitation obvious:
“wherein the image processor determines the weight function to include a linear function when a value obtained based on the similarity is less than or equal to a predetermined value, and determines the weight function to include a sigmoid function when the value obtained based on the similarity is greater than the predetermined value:
wherein the image processor obtains the weight function based on the similarity, a boundary of the first light noise region, and a boundary of the second light noise region.

10.  Regarding claim 12 no prior art is found to anticipate or render the flowing limitation obvious:
“wherein the image processor obtains the weight function based on the similarity, a boundary of the first light noise region, and a boundary of the second light noise region.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699